         Case 1:19-md-02915-AJT-JFA Document 13 Filed 11/06/19 Page 1 of 1 PageID# 54
 AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                             Eastern DistrictDistrict
                                              __________      of Virginia
                                                                      of __________

IN RE: CAPITAL ONE CONSUMER DATA
SECURITY BREACH LITIGATION                                      )
                              Plaintiff                         )
                                 v.                             )      Case No. 1:19-md-02915
                                                                )
                             Defendant                          )

                                                APPEARANCE OF COUNSEL

 To:       The clerk of court and all parties of record

           I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Capital One Financial Corporation, Capital One Bank (USA), N.A., Capital One, N.A.                              .


 Date:    November 6, 2019                                                            /s/ Kevin J. O'Brien
                                                                                           Attorney’s signature

                                                                              Kevin J. O'Brien, VA Bar No. 78886
                                                                                       Printed name and bar number

                                                                               King & Spalding LLP
                                                                               1180 Peachtree Street, N.E., Suite 1600
                                                                               Atlanta, GA 30309
                                                                                                 Address

                                                                                       kobrien@kslaw.com
                                                                                             E-mail address

                                                                                          404-572-2442
                                                                                            Telephone number

                                                                                           404-572-5100
                                                                                              FAX number
